Citation Nr: 1647757	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the left fifth finger.

2. Entitlement to service connection for a bilateral ankle disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2012, the Veteran testified before the undersigned at a Travel Board hearing at the RO; the transcript of the hearing is of record.

In April 2014, these issues were remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, the Board finds that the issues on appeal must be remanded to ensure that there is a complete and adequate record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The previous Board remand in April 2014 primarily sought to obtain missing records, namely private medical records from the Veteran as well as treatment records from Pensacola and Cecil Field Naval Air Stations.  The Board then directed the RO to conduct further development as necessary, to include scheduling VA examinations should the newly acquired evidence warrant as much.  The Board has considered the evidence, to include the Veteran's arguments made via his representative, and finds that a VA examination and medical opinions are warranted in this case.

Specifically, remand is necessary to obtain a new examination and medical opinions as to whether the Veteran's current disabilities on appeal are related to his service.

Furthermore, the Veteran's representative requested that the Board consider whether these conditions are part of an undiagnosed illness if the examiner cannot determine a diagnosis based upon the Veteran's symptoms.  See April 2016 Written Brief Presentation.  A separate Gulf War examination will not be ordered, as this theory of entitlement applies to Veterans who have served in the Southwest Asian Theater of Operations; this Veteran has not had such service as confirmed by his DD Form 214.

Accordingly, the case is REMANDED for the following action:

1. Make an effort to contact the Veteran and ask him again to submit Authorization and Consent forms so that VA may obtain relevant private treatment records from Primary Care Moorestown and Dr. Arun Kachroo.  
[Note that the last letters sent to this effect was in April and May 2014 and no response was received.]  Ensure that procedures set forth in 38 C.F.R. § 3.159 (e) are followed.

2. After the development in item 1 is completed, schedule the Veteran for a VA orthopedic examination with an appropriate clinician to determine the current nature and etiology of his (1) left fifth finger, (2) ankles, (3) knees, and (4) neck.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The clinician/examiner is to review the claims file, take a full and complete history of the Veteran's service and medical history, and must consider the Veteran's reports of his symptomatology (both of record and as reported in person).  After examination of the Veteran for the various claimed disabilities (to include all relevant testing and diagnostics), provide the following opinions:

(a)  Left fifth finger

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran has residuals of an injury to the left fifth finger?  (ii) Is it at least as likely as not (50 percent probability or greater) that the Veteran's disability is due to an event or injury during service or is otherwise etiologically related to active duty?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's injury to his finger in December 1992 and received treatment in service in January 1993. 

The examiner should also acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease (both in person and as evidenced in the record).

(b) Bilateral ankle disorder

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral ankle disorder?  (ii) Is it at least as likely as not (50 percent probability or greater) that such disorder manifested within one year after separation from service in June 1993, and/or (iii) is due to an event or injury during service or is otherwise etiologically related to active duty?  The examiner should also acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease (both in person and as evidenced in the record).

(c) Bilateral knee disorder

(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral knee disorder?  (ii) Is it at least as likely as not (50 percent probability or greater) that such disorder manifested within one year after separation from service in June 1993, and/or (iii) is due to an event or injury during service or is otherwise etiologically related to active duty?  The examiner should also acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease (both in person and as evidenced in the record).

(d) Neck disorder
(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a neck or cervical spine disorder?  (ii) Is it at least as likely as not (50 percent probability or greater) that such disorder manifested within one year after separation from service in June 1993, and/or (iii) is due to an event or injury during service or is otherwise etiologically related to active duty?  The examiner should also acknowledge and discuss the Veteran's statements as to his symptomatology and progression of the disease (both in person and as evidenced in the record).

In answering all of the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

If the reviewing clinician cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




